Memorandum. We construe the ultimate objective of these three proceedings to be to strike the designations of three candidates. The procedure to accomplish this objective is to be found in subdivision 1 of section 330 of the Election Law.
The particular defect on the basis of which the challenge here is grounded is failure to file the required authorizations under subdivision 4 of section 137 of the Election Law. The statute mandated such filing on July 19. Even if challengers were to be allowed a reasonable time thereafter within which to discover such omissions, the 14-day statutory period of limitations of subdivision 1 of section 330 had long expired when these proceedings were instituted on September 19 and thereafter.
The device of an article 78 proceeding may not be employed to reopen a period of limitation which has expired. (Matter of Murray v. Lord, 35 N Y 2d 737.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Waohtler and Rabin concur; Judge Stevens taking no part.
Order reversed, without costs, and the petitions dismissed in a memorandum.